     Case 2:12-cv-02334-TLN-DB Document 105 Filed 01/02/20 Page 1 of 4


 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     CHRISTIAN MEJIA
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-305-7548 (v)
     202-307-0054 (f)
 6   Christian.Mejia@usdoj.gov
 7   McGREGOR W. SCOTT
     United States Attorney
 8   Eastern District of California
     Of Counsel
 9
     Attorneys for the United States of America
10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12

13   United States of America,                         No. 2:12-CV-02334-TLN-DB
14                      Plaintiff,                     JOINT STATUS REPORT
15          v.
16   L. Richard Shearer; Diane Shearer; Stanley
     Swenson as Trustee of the Hotlum Trust,
17
     Berryvale Trust, and Regency Trust; et al.;
18
                        Defendants.
19

20          On November 18, 2019, the Court ordered the parties to file a Joint Status Report to
21   inform the Court of their readiness to proceed to trial and to propose trial dates. (ECF No. 102.)
22   On December 19, 2019, the Court extended the parties’ deadline to file this Joint Status Report
23   from December 18, 2019, to January 2, 2020. (ECF No. 104.) Pursuant to these orders, Plaintiff
24   the United States of America and Defendants L. Richard Shearer (“Dr. Shearer”), Diane Shearer,
25   and Stanley Swenson, as Trustee of the Hotlum, Berryvale, and Regency Trusts (“Trust
26   Defendants”) (collectively, “Parties”), hereby submit the following Joint Status Report.
27

28


     Joint Status Report                           1
     Case 2:12-cv-02334-TLN-DB Document 105 Filed 01/02/20 Page 2 of 4


 1          The United States filed this civil action (a) to reduce to judgment federal tax assessments
 2   against L. Richard Shearer and Diane Shearer to judgment (“taxpayers”); (b) to adjudicate that the
 3   Hotlum, Berryvale, and Regency Trusts are the nominees, alter egos, or fraudulent transferees of
 4   the taxpayers; and (c) to foreclose certain federal tax liens against real property in Siskiyou
 5   County, California. (ECF Nos. 1, 4.) The Court has adjudicated the tax liability claim in granting
 6   the United States’ motion for summary judgment (ECF No. 86, August 6, 2018) and the United
 7   States has abandoned the alter ego claim in order to simplify the issues at trial. Therefore, the
 8   nominee, transferee, and foreclosure claims are the only claims that remain at issue.
 9          As a preliminary matter, the Parties have conferred and agreed on the following proposed
10   trial dates and deadlines:
11

12          Joint Pretrial Conference Statement:                                      July 15, 2020
13          Final Pretrial Conference:                                                July 30, 2020
14          Motions in Limine                                                      (21 days before trial)
15          Oppositions to Motions in Limine                                       (14 days before trial)
16          Trial Briefs                                                           (21 days before trial)
17          Responsive Trial Briefs                                                (14 days before trial)
18          Discovery Designations                                                 (14 days before trial)
19          Exchange of Exhibits and Witness Lists                                 (14 days before trial)
20          Objections to Exhibits or Witness Lists                                (7 days before trial)
21          Trial (estimated length: 4-5 days)1                                            TBD
22

23          However, at this time, the Parties also respectfully request that the Court reopen fact
24   discovery for several reasons. First, counsel for the United States is new to this matter. In
25   reviewing the case file, it has come to the attention of counsel for the United States that the
26   United States requires further discovery on the three remaining claims. Specifically, the United
27
     1
      On November 18, 2019, the Court granted the United States’ Motion to Strike the Defendants’
28   Jury Demand. Therefore, this case will proceed as a bench trial.

     Joint Status Report                           2
     Case 2:12-cv-02334-TLN-DB Document 105 Filed 01/02/20 Page 3 of 4


 1   States seeks to take the depositions of Lonnie Crockett, Richard Pfeiffer, Ken Cox, Ed Cox, and
 2   Leora Swenson. Counsel for the United States believes that these individuals have specific
 3   relevant knowledge concerning the real property, trusts, and liens at issue, as well as other
 4   relevant information. In addition, Counsel for the taxpayers seeks to take the deposition of IRS
 5   Revenue Agent Nancy Yang.2 A fact discovery timeframe of five months will allow the Parties
 6   to locate these witnesses3, coordinate the scheduling of their depositions, and conduct these
 7   depositions. These depositions may simplify the presentation of this case at trial by narrowing
 8   the issues and thus conserve the Court’s resources. In addition, because these depositions will
 9   have been taken, counsel should be able to streamline any trial testimony offered by these
10   witnesses or even eliminate any need to obtain any trial testimony from these witnesses.
11          Second, the Parties also seek this extension in order to obtain additional time to try to
12   resolve evidentiary issues before trial. Specifically, the Parties will use this additional time to
13   meet and confer and try to stipulate, where possible, to the authenticity and admissibility of
14   exhibits in order to streamline the presentation of the case and conserve the Court’s resources for
15   the testimony of witnesses. Mr. Izen, counsel for the Trust Defendants, suffers from several
16   health ailments, including Lyme disease. This extension will also allow Mr. Izen sufficient time
17   to review exhibits and stipulate (if possible) to their admission before trial, as well as sufficient
18   time to prepare for the depositions discussed above.
19   //
20   //
21   //
22   //
23   //
24

25

26
     2
27     Should the Court grant the Parties’ request to reopen fact discovery, the Parties agree to not
     oppose the taking of any deposition of any witness identified in this Joint Status Report.
28   3
       The Parties believe that some of these witnesses reside outside the state of California.

     Joint Status Report                            3
     Case 2:12-cv-02334-TLN-DB Document 105 Filed 01/02/20 Page 4 of 4


 1          For the foregoing reasons, the Parties respectfully request that the Court reopen fact
 2   discovery from January 15, 2020, through June 15, 2020, and adopt the Parties’ proposed trial
 3   dates and deadlines as set forth above.
 4
            Date: 1/2/2020                        RICHARD E. ZUCKERMAN
 5                                                Principal Deputy Assistant Attorney General
 6
                                                  /s/ Christian Mejia
 7                                                CHRISTIAN MEJIA
                                                  Trial Attorney, Tax Division
 8                                                U.S. Department of Justice

 9                                                McGREGOR W. SCOTT
                                                  United States Attorney, E.D. Cal.
10                                                Of Counsel

11                                                Attorneys for the United States

12
            Date: 1/2/2020                        /s/ Matthew Gilmartin
13                                                MATTHEW GILMARTIN, Ohio Bar #024683
                                                  Matthew Gilmartin, Attorney at Law, LLC
14                                                27068 Oakwood Drive, Apt 102B
                                                  Olmsted Township, OH 44138
15                                                Attorney for L. Richard Shearer and Diane Shearer

16
            Date: 1/2/2020                         /s/ Alfred Joe Izen, Jr.
17                                                ALFRED JOE IZEN, Jr
                                                  Attorney at Law
18                                                5222 Spruce Street
                                                  Bellaire, TX 77401
19                                                Attorney for Stanley Swenson as Trustee for the
                                                  Trust Defendants
20

21

22

23

24

25

26

27

28


     Joint Status Report                         4
